DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 31 in the reply filed on 09/16/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schrod et al. (US 5765270, hereinafter ‘Schrod’) in view of Jaeger et al. (EP 0634236, hereinafter ‘Jaeger’).
Regarding claim 31, Schrod discloses a method of manufacturing a metallic object comprising the steps of clamping a workpiece 1 extending along a central longitudinal axis 3 in a workpiece clamping device 14. Material is removed from the workpiece with a cutting tool 5 to produce an outer surface geometry of the workpiece. The cutting tool is advanced along an axis of advance (Z axis, see Fig. 5) that is parallel to the central longitudinal axis of the workpiece and the cutting tool rotates around a tool rotation axis 17 that is parallel to the central longitudinal axis of the workpiece. The outer surface of the workpiece is not produced in a three-axis whirling process.
While Schrod discloses an exemplary embodiment wherein a crankshaft is manufactured, Schrod discloses the workpiece may be a similar member, wherein the workpiece has eccentric surfaces (Abstract). Schrod does not explicitly disclose the workpiece being a rotor of an eccentric screw pump.
Jaeger discloses a rotor of an eccentric screw pump (e.g. Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to manufacture a metallic rotor of an eccentric screw pump such as the one taught by Jaeger, using the method of manufacturing taught by Schrod, depending on the desired workpiece needed by the user of the machining apparatus.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Andries (WO 2015021515) in view of Santorius et al. (US 6322300, hereinafter ‘Santorius’).
Regarding claim 31, Andries discloses a method of manufacturing a metallic rotor 1 of an eccentric screw pump comprising the steps of clamping a workpiece extending along a central axis A’ in a workpiece clamping device 19. Material is removed from the workpiece with a cutting tool (e.g. 23) to produce an outer surface geometry of the rotor. The cutting tool is advanced along an axis of advance that is parallel to the central longitudinal axis of the workpiece and the cutting tool rotates around a tool rotation axis (see e.g. Fig. 7). The outer surface of the rotor is not produced in a three-axis whirling process. Andries discloses the tool rotation axis varying with the operation being performed on the workpiece (see e.g. Figs. 5 & 7), but does not explicitly disclose the tool rotation axis being parallel to the central longitudinal axis of the workpiece.
Santorius discloses a similar manufacturing apparatus, wherein tools 5/6/37 are provided with tool rotation axes C2 and C3 (see e.g. Fig. 5) which are parallel with the workpiece axis C1.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Andries by setting the tool axis to be parallel to the workpiece axis if desired, to enable the tool to form the outer surface of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722